   Case 1:16-cv-00479-PGG-GWG Document 88
                                       87 Filed 03/25/21
                                                03/24/21 Page 1 of 1

                                                 MEMO ENDORSED:
                                                 The summary judgment briefing schedule (Dkt. No. 86)
                                                 is extended by thirty days. Any summary judgment
                                                 motion by Defendant is due May 17, 2021; Plaintiff's
                                                 opposition is due June 16, 2021; and any reply by
Via ECF                                          Defendant is due June 28, 2021.
Hon. Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street New York, NY 10007

March 24, 2021
                                                                          Dated: March 25, 2021
Re: Ramnarine v. Bronx Psychiatric Center, et al., 16-cv-0479 (PGG)(GWG)


Dear Judge Gardephe:

Pursuant to Your Honor’s February 22 nd order (ECF 86), the parties in the above-referenced
case jointly submit this letter to provide Your Honor with an update as to the status of
settlement negotiations. The parties further jointly request a stay of the summary judgment
scheduling order (Id.) or, in the alternative, an extension of time.

The parties have made significant and meaningful progress toward a settlement, defining and
working toward agreement upon key terms. We anticipate that Defendant will seek approval
of a proposed settlement within the next few weeks.

For this reason, we request a stay, sine die, of the scheduling order for Defendant’s Motion
for Summary Judgment.

Thank you for your consideration.

Respectfully,


/s/ Samantha Jones                                           /s/Carrie Windland
Samantha James                                               Carrie Windland
Limited Pro Bono Counsel for Plaintiff                       Assistant Attorney General
                                                             Counsel for Defendant




      100 Pearl Street, 19th Floor, New York, NY 10004   t:212.613.5000   f:212.750.0820   nylag.org
